FILED
                            NOT FOR PUBLICATION                             NOV 17 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



GREATER YELLOWSTONE                              No. 09-35753
COALITION; et al.,
                                                 D.C. No. 4:08-cv-00388-MHW
              Plaintiffs,

  and                                            MEMORANDUM *

ASHLEY CREEK PROPERTIES, L.L.C.,

              Petitioner-intervenor -
Appellant,

  v.

BRENT LARSON, Supervisor, Caribou-
Targhee National Forest, in his official
capacity; et al.,

              Defendants,

UNITED STEELWORKERS LOCAL
632; et al.,

              Defendant-intervenors,

  and

J.R. SIMPLOT COMPANY,


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
              Defendant-intervenor -
Appellee.



                   Appeal from the United States District Court
                             for the District of Idaho
                  Mikel H. Williams, Magistrate Judge, Presiding

                      Argued and Submitted October 6, 2010
                              Seattle, Washington

Before: B. FLETCHER, TASHIMA and THOMAS, Circuit Judges.

      Ashley Creek Properties, L.L.C., appeals the district court’s denial of its

motion to intervene. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we

affirm.

      Ashley Creek sought to intervene in this lawsuit filed by Greater

Yellowstone Coalition, National Resources Defense Council, Sierra Club, and

Defenders of Wildlife to enjoin the expansion of J.R. Simplot Company’s Smoky

Canyon Mine. Early in the lawsuit, the district court granted intervenor status to

Simplot as well as to various Idaho and Wyoming cities and counties, United

Steelworkers Local 632, and the Idaho Farm Bureau Association. Ashley Creek

sought repeatedly, albeit unsuccessfully, amicus curiae status.

      This court instructed the district court to conduct expedited briefing on the

final merits of the case. The conservancy groups, Simplot, and the federal agencies

                                          2
all moved for summary judgment. Pursuant to this court’s instructions, the district

court issued an expedited scheduling order.

      After the expedited briefing on the summary judgment motions had been

completed and three weeks before the district court’s scheduled decision, Ashley

Creek moved to intervene. The district court did not abuse its discretion in holding

that Ashley Creek’s motion to intervene was not timely. See League of United

Latin Am. Citizens v. Wilson, 131 F.3d 1297, 1302, 1308 (9th Cir. 1997) (holding

that timeliness is a threshold requirement for both intervention as of right and

permissive intervention).

AFFIRMED.




                                          3